Filed 2/3/15 R.W. v. Superior Court CA4/2

                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Th is opinion has not been certified for publication
                                    or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



R.W.,

         Petitioner,                                                     E062341

v.                                                                       (Super.Ct.No. RIJ1300527)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,

         Real Party in Interest.


         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Jacqueline C.

Jackson, Judge. Petition denied.

         David A. Goldstein for Petitioner.

         No appearance for Respondent.

         Gregory P. Priamos, County Counsel, and Anna M. Marchand, Deputy County

Counsel, for Real Party in Interest.

                                                             1
       On November 13, 2014, the juvenile court terminated mother’s reunification

services and set the Welfare and Institutions Code section 366.26 hearing. 1 Petitioner

R.W. (mother) contends real party in interest Riverside County Department of Public

Social Services (the department) failed to provide mother with reasonable mental health

services. We deny the petition.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On May 13, 2013, the department received an immediate response referral for

general neglect. Mother and the children, AH. (born 2010), A.H. (born 2011), and

A.L.H. (born 2012) (collectively children), were homeless, variously lying and standing

on the stairs in the heat at a motel. The reporting party had paid for a room for mother

and children the previous night. Children had been seen digging in the trash and lying on

the stairs after the hotel voucher expired. Mother admitted she had no place to stay.

       Mother had a prior history with the department. Father admitted to seeing children

despite a restraining order prohibiting him from contact with mother. Father used

marijuana, had a criminal record, and was on probation.2 On May 16, 2013, the juvenile

court detained children.

       The department filed a juvenile dependency petition alleging, as to mother, that

she was unable to provide children with adequate food, clothing, medical treatment, and

protection (b-1); had a history of domestic violence with father and that father had a

       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

       2   Father is not a party to the petition.

                                                    2
restraining order against him protecting mother and children (b-2); mother abused

marijuana while supervising children (b-3); and mother has a history with the San

Bernardino County Child Protective Services as a result of allegations of emotional abuse

and general neglect (b-5).

       In the jurisdiction and disposition report filed June 5, 2013, the social worker

noted children had been returned to mother’s care on May 16, 2013. The social worker

recommended children remain in mother’s care. On May 30, 2013, the social worker

referred mother to domestic violence counseling, individual counseling, and a

psychotropic medication evaluation.

       On June 10, 2013, the juvenile court found the allegations in the petition true,

permitted physical custody of children to remain with mother, and ordered the

department to provide, and mother to participate in, family maintenance services. In the

June 27, 2013, detention report the social worker noted she had received a telephone call

from the executive director of the shelter facility in which mother and children were

residing. The director reported mother was not adequately supervising her children; she

had left children alone at the facility on several occasions when she went out shopping.

On June 25, 2013, the social worker received another call from the facility director

reporting mother had again left her children unsupervised on June 20, and 23, 2013. The

social worker spoke with mother who “indicated that it was [the social worker’s] job and

the facilit[y’s] responsibility to co-parent her children.” Mother failed to engage in any

of the services to which she was referred by the department and refused mental health

services.

                                              3
       The department took children into protective custody on June 25, 201 3. On June

27, 2013, the department filed a supplemental juvenile dependency petition alleging

mother had left children without adult supervision on several occasions (s-1) and had

failed to enroll in any case plan services (s-2). On June 28, 2013, the juvenile court

detained children.

       In the July 18, 2013, supplemental jurisdiction and disposition report, the social

worker noted mother had left children unsupervised on 10 occasions. Mother “failed to

enroll in counseling, parenting to enhance her skills and increase her knowledge base and

is not participating in substance abuse treatment.” Mother had “failed to engage in any of

the services.” The social worker had no confirmation whether mother had engaged in

counseling services or a psychotropic medication evaluation as required by her case plan.

The social worker noted mother had unresolved mental health issues.

       The social worker received a letter dated August 19, 2013, on behalf of mother

from Victorious Living Institute’s Home for Women reflecting mother was residing in

the facility where she received seven hours of daily life skills training, drug and alcohol

counseling, anger management, relapse prevention, parenting, and spiritual studies. On

August 27, 2013, the juvenile court struck the s-2 allegation, found the S-1 allegation

true, and removed children from mother’s custody.

       On December 2, 2013, the social worker filed a status review report in which she

recommended mother’s reunification services be continued. Mother had moved from two

transitional housing facilities and currently resided with relatives. On May 30, 2013, the

social worker referred mother for individual counseling and a psychotropic medication

                                              4
evaluation. Mother attended a few sessions of counseling and then moved to another

city. The social worker issued another referral which mother failed to attend. Mother

moved again. On September 18, 2013, the social worker made another referral. On

November 8, 2013, the counselor informed the social worker mother had attended two

sessions.

      Regarding the psychological evaluation ordered by the court on June 28, 2013, the

social worker had issued a referral on July 24, 2013. As of November 26, 2 013, mother

had yet to complete the evaluation. Mother attended two appointments, but left prior to

completion of testing and had not returned to complete the process.

      In the February 14, 2014, six-month status review report, the social worker

recommended mother’s reunification services be continued: “During the past three

months, [mother] has enrolled in a parenting program, attends individual counseling

services, and has completed her psychological evaluation.” On February 7, 2014, the

social worker spoke to a counselor who informed the social worker mother “is

participating on a consistent basis and attends counseling every other week.” The social

worker received mother’s completed psychological evaluation on December 23, 2013.

      The psychologist noted, “There are also indications [mother] may have some

mental confusion and have some predisposition to experience hallucinations.” Mother

reportedly suffered from depression, anxiety, and Bipolar I disorder. The psychologist

further observed mother “is in need of individual psychotherapy and the administration of

psychotropic medications mainly for mood stabilization.” “In total, there was precious

little with the presentation of [mother] which would, in any way, allow for reassurance

                                            5
regarding her ability to care for her children. Rather, her presentation demonstrates it

would be overtly detrimental to place children in her care at this juncture. Nor is there

any reasonably likelihood she would benefit from services in the foreseeable future.”

       Nonetheless, the social worker noted that “based on [mother’s] recent efforts and

commitment to her children, it is likely that the children will be able to be placed in her

care within the next review period.” The social worker made no mention in the report

that mother had undergone any psychotropic medication evaluation or had been

prescribed any psychotropic medications. On March 17, 2014, the juvenile court

continued mother’s reunification services.

       In the 12-month status review report dated August 13, 2014, the social worker

recommended mother’s reunification services be terminated. Mother now believed actor

Lance Gross, rather than the presumed father, was the biological father of children. The

social worker noted, “Although [mother] has certainly taken steps in the right direction,

she has yet to address her mental health issues by being assessed by a psychiatrist and has

not engaged in individual counseling services on a consistent basis. There have been

some concerns that have recently come to my attention regarding her mental stability.”

Mother “has yet to address her mental health issues and it appears that she is now out of

touch with reality as evidenced by her alleged relationship with an actor and him

fathering her children.”

       The social worker reported that mother had been provided with three referrals for

counseling and a psychotropic medication evaluation. With respect to the first and third

referrals, mother had attended a few sessions and then moved. With respect to the second

                                              6
referral, mother never attended any sessions. On September 23, 2014, the juvenile court

continued the matter in order to allow mother to obtain a psychiatric evaluation.

       On November 5, 2014, the social worker issued an addendum report noting mother

“has been provided with referrals to at least four different therapists, three psychiatrists

for medication evaluations and has not made any efforts to engage in services. At the last

hearing held on September 23, 2014, the Court ordered the Department to refer [mother]

for counseling services and a medication evaluation. A referral was completed and on

September 26, 2014, [mother] was authorized to participate in counseling services and a

medication evaluation . . . .” Mother “has not made any efforts to enroll in the program.”

       On November 13, 2014, the court noted, “I have that [mother] didn’t participate in

a medication evaluation.” The court then terminated mother’s reunification services and

set the section 366.26 hearing.

                                        DISCUSSION

       Mother contends the department failed to offer reasonable services with respect to

the social worker’s concerns as to mother’s mental health. We disagree.

       “‘The paramount goal in the initial phase of dependency proceedings is family

reunification. [Citation.]’ [Citation.] ‘At a disposition hearing, the court may order

reunification services to facilitate reunification between parent and child.’ [Citation.]

Reunification services must be ‘designed to eliminate those conditions that led to the

court’s finding that the child is a person described by Section 300.’ [Citation.]

Accordingly, a reunification plan must be appropriately based on the particular family’s

‘unique facts.’ [Citation.] ‘Absent a finding of detriment, even incarcerated parents are

                                               7
entitled to reasonable reunification services, whatever the likelihood of success.

[Citations.]’” (In re T.G. (2010) 188 Cal.App.4th 687, 696-697.)

       The department “‘must make a good faith effort to develop and implement a

family reunification plan. [Citation.] “[T]he record should show that the supervising

agency identified the problems leading to the loss of custody, offered services designed to

remedy those problems, maintained reasonable contact with the parents during the course

of the service plan, and made reasonable efforts to assist the parents in areas where

compliance proved difficult . . . .” [Citation.]’ [Citation.] ‘The standard is not whether

the services provided were the best that might be provided in an ideal world, but whether

the services were reasonable under the circumstances.’ [Citation.] ‘The applicable

standard of review is sufficiency of the evidence. [Citation.]’ [Citation.]” (In re T.G.,

supra, 188 Cal.App.4th at p. 697.)

       Here, the department offered reasonable reunification services to mother. First,

mother’s mental health issues were not even one of the conditions which led to the

court’s jurisdictional finding regarding children. On June 10, 2013, the juvenile court

assumed jurisdiction over minors based on the allegations in the petition, none of whic h

included issues regarding mother’s mental health.

       Second, the department repeatedly offered mother mental health services. On

May 30, 2013, prior to the juvenile court’s jurisdictional finding, the department referred

mother for individual counseling and a psychotropic medication evaluation.

       In the subsequent detention report based upon the supplemental juvenile

dependency petition which, again, made no allegations regarding mother’s mental health,

                                             8
the social worker noted mother had refused mental health services. In the supplemental

jurisdiction and disposition report, the social worker, while acknowledging mother had

unresolved mental health issues, noted she had no confirmation mother had participated

in counseling services or a psychotropic medication evaluation as provided as part of her

case plan.

       In the December 2, 2013, status review report, the social worker noted three

referrals had been issued to mother for individual counseling and psychotropic medical

evaluations. Mother either simply failed to complete the evaluations or show up at all.

The social worker specifically observed she had issued a referral for a psychological

evaluation on July 24, 2013, which had been ordered by the court on June 28, 2013.

Mother had attended two appointments, but had left prior to completion of testing and

had not returned to complete the process.

       In the six-month review report filed on February 14, 2014, the social worker noted

she had finally received a completed psychological evaluation of mother on December

23, 2013. Mother had “denied she has ever been prescribed any psychotropic

medications.” Nonetheless, the psychologist observed mother “is in need of individual

psychotherapy and the administration of psychotropic medications mainly for mood

stabilization.” However, mother had still apparently failed to participate in a

psychotropic medical evaluation.

       On August 13, 2014, the social worker noted mother “has yet to address her

mental health issues by being assessed by a psychiatrist and has not engaged in individual

counseling services on a consistent basis.” Mother “indicated that she does not need

                                             9
medication to assist her . . . .” On September 23, 2014, the juvenile court continued the

hearing specifically to allow mother to participate in a psychotropic medical evaluation.

       In the subsequent report, the social worker noted mother “has been provided with

referrals to at least four different therapists, three psychiatrists for medication evaluations

and has not made any efforts to engage in services. At the last hearing held on September

23, 2014, the Court ordered the Department to refer [mother] for counseling services and

a medication evaluation. A referral was completed and on September 26, 2014, [mother]

was authorized to participate in counseling services and a medication evaluation . . . .”

Mother “has not made any efforts to enroll in the program.” Thus, the department

offered reasonable mental health services to mother; mother simply failed to avail herself

of the services offered. Substantial evidence supports the juvenile court’s determination

that the department offered mother reasonable reunification services.

                                        DISPOSITION

       The petition is denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  CODRINGTON
                                                                                              J.

We concur:


KING
                  Acting P. J.


MILLER
                            J.



                                              10